2. Russia
The next item is the debate on five motions for a resolution on the arrest of demonstrators following the presidential election in Russia.
author. - (DE) Mr President, in the run-up to drafting this resolution, some of us were accused of being enemies or opponents of Russia. We are just the opposite! We are friends of Russia, we are concerned about democracy and the rule of law in this important European country. We protest vehemently against the imprisonment of opposition activists who did no more than draw attention to a fact that has been noted by all international institutions, namely that the presidential elections in Russia were extremely unfair.
We call for the immediate release of the opposition activists and of others who have been held in prisons and work camps for a long time, like the so-called Yukos prisoners Khodorkovsky and Lebedev, and I support Chancellor Merkel's call for the two men finally to be released.
We must, however, be quite clear about one thing. The newly elected President of Russia has the unique opportunity to make a new beginning, to move towards democracy and the rule of law and towards a less nationalistic and aggressive foreign policy. That means, however, that he will have to extricate himself from the coils of Gazprom and free himself from the Putin system; sadly, there is not the least indication of that.
That is why it is our duty to voice honest criticisms. It is not those who, like former German Chancellor Schröder, sing the praises of the Putin system and allow themselves to become involved in the propaganda and in the economic and nationalistic interests of that system, who are Russia's friends; no, Russia's friends support the human and civil rights of the Russian people, who have a chance of democratic development.
If we remain silent, the small seeds of democracy and the rule of law that President Yeltsin sowed and that President Putin has endangered will finally be suffocated, and that cannot be in the interest of Europe or in the interest of the Russian people.
(Applause)
author. - Mr President, I am talking in a personal capacity on this matter.
In recent years significant changes have been occurring in Russia, from Stalinist Communism to the beginnings of liberal capitalism; from the nuclear threat of the Cold War to the initiation of friendly disarmament and military cooperation talks with the West. At the same time, more democratic reforms in the country have been instituted and the standard of living of the Russian people has been increasing steadily.
We welcome these changes and must support them. We do not always have to be critical of the bad things; we sometimes have to condone and support the good things. In this way, we will not only be objective but we will encourage changes for the better to a faster and greater extent.
With these thoughts in mind, and looking at the recent presidential elections in Russia, we have to say that these were held in a more democratic fashion than previously, although there was still the problem of unequal access of candidates to the media. But, let us be honest, is this a problem we do not have ourselves in the EU Member States? Unfortunately, we do.
Following the elections, there were protests in the streets. It was reported that some of these protests were met with disproportionate force by the Russian police. Can we honestly say that our own police forces in EU Member States or candidate member states are angels and do not sometimes - more often than we would like - use disproportionate force?
Yes, we condemn the unfair treatment of candidates by the Russian state-run media; yes, we condemn the undue use of force by the Russian police against protesters, but we do so in exactly the same way and with the same spirit as we would when dealing with similar happenings in any other country or union of countries, including our own.
Mr President, I have to disappoint you. I am not the author of this resolution and my group did not co-sign the resolution. The reason why my group did not do so is not to avoid having a discussion today. It is not because we think that we do not need to discuss these matters and not because we think there are no problems in Russia, nor is it because we think we do not need to address the implications of the Russian presidential elections, but rather it is because we strongly believe that, when we are dealing with Russia - a world player, a member of the UN Security Council and one of the major partners of the EU - we need an extensive and well-prepared plenary debate to take place.
Russia is not only a close neighbour for us, it is also a strategic partner. We want to have a broad debate on our relationship where all significant issues will be addressed, from trade to investment - which is booming - and energy, democracy, and also human rights.
There are many different opinions on Russia, but I think everybody agrees that Russia is a key partner for us in tackling regional conflicts and global challenges, and that much remains to be done to develop the full potential of our relationship. We need to be able to have an extensive exchange of views in this House, but also with the Commission and Council, on how to formulate a pragmatic approach cooperating in issues where we can, and disagreeing on issues where we cannot cooperate.
It is more than obvious that it is not possible or appropriate to deal with this significant and important issue in a time slot of 20 minutes on a Thursday afternoon, and this is the reason why my group cannot support the draft resolution and the reason why my group will abstain in the vote later on.
author. - (PL) Mr President, there has been another election in Russia, and once again many candidates were eliminated before the vote. Once again opposition activists protesting against the result of the election were forcibly dispersed. And once again the West is surprised, on three accounts. First, that in Russia civil rights are not respected. Second, why persecute the opposition since it is so weak anyway? Third, why do so if the public supports every government decision on principle?
We must realise that nobody who treats Russia and the Russians like a normal society and a normal civilised western state can understand that country. The Russian mentality is completely different, as those who have always been Russia's neighbours, like many Central and Eastern European nations, can testify. We know full well that Russian society always supports the government and the authorities - elections or no elections. That is how it always was in Russia, and that is how it is and will be.
Of course, I entirely agree with Mr Posselt that true friends of Russia must do everything possible to change that state of affairs. But in my opinion there is nothing to be surprised about.
on behalf of the PPE-DE Group. - Mr President, the Russian Federation is a country with which we desperately want to conclude strategic partnerships. If not democracy, then rule of law is the key point here.
27 February: an activist of The Other Russia coalition was released from a mental hospital in the Russian city of Tver. Roman Nikolaychik was a victim of punitive psychiatry. Political pressure increased on him after he was chosen as a local candidate on the party list of The Other Russia coalition. Larisa Arap was held for 46 days after she published a critical article in the Murmansk Oblast. Artem Basyrov was hospitalised for over a month in the Mari-El Republic for supporting The Other Russia.
1 March: an open letter to the Federal Security Service of Russia. 'We, journalists and colleagues of Natalya Morar, a correspondent of The New Times magazine, demand that the leadership of the FSB ceases her anti-constitutional detention in the customs area of the Domodedovo airport, and opens the Russian border for her.'
4 March: thousands marched in Moscow and in the streets of St Petersburg. In Moscow, where authorities refused to grant a permit of assembly, dozens were arrested as police rushed the crowd with batons. Nikita Belykh, the leader of the Union of Right Forces Party, was carried off by camouflaged OMON Special Forces troops. Lev Ponomarev, the chairman of the For Human Rights movement, and Denis Bulinov, the executive director of the United Civil Front, were also among those arrested.
7 March: journalists silenced during Russian vote. In South Sakhalin, an army lieutenant attacked a reporter of the Yuzhno Sakhalinsk Tvoya Gazeta. In Novosibirsk, photographer Yevgeny Ivanov was accused of 'resisting the authorities' and 'failing to register'. In St Petersburg, a reporter of Grazhdansky Golos was detained by the militsiya for 'being in a polling station without authorisation'. Her newspaper is run by Golos, an independent electoral monitoring group. A reporter of Vpered (Forward), a local daily from Khimki in the Moscow Oblast, was attacked by militsiya officers when he tried to put in his ballot.
This is the rule of law?
on behalf of the PSE Group. - (PL) Mr President, the EU's agreements with Russia concern not only increased cooperation in the economic, security and energy spheres but also respect for the rule of law, democracy and fundamental human rights.
Despite this, in the run-up to the election, opposition groups and non-governmental organisations were subjected to much tighter rules on the right of assembly and peaceful demonstration. What is more, the main daily newspapers and radio and television stations were placed under close government control. The march organised by opposition parties on 3 May at first did not receive the approval of the Moscow authorities and then ended with the arrest of the participants, including the leaders of the opposition. Regrettably, the recent election showed that democracy and respect for the rule of law are not strong in Russia. I refer not only to the use of disproportional force by the police during the demonstration but also to the hostile attitude to the OSCE observation mission.
The international community is entitled to expect from Russia's new president more than an assurance that democracy will continue to be built in the world's largest country, namely concrete measures such as a review of the situation of political activists who have been in prison for years.
on behalf of the UEN Group. - (PL) Mr President, neither the Russian presidential election campaign nor the election itself complied with the rules of democracy. During the announcement of candidacies there was not even an attempt to keep up appearances. The media were under constant pressure not to publish information critical of the candidate backed by the president-in-office. The opposition's access to the media was blocked, and observation of the conduct of the election was impeded.
That is difficult to accept, especially in view of Russia's membership of the Council of Europe and the Russian authorities' earlier declarations on respect for human rights. I must admit that such declarations are credible only to people who do not know Russia. The infringement of democratic principles during the election was followed by protests, brutal repression of a demonstration and the arrest of demonstrators. Russia has decidedly departed from democratic standards. We call for the rapid release of all prisoners of conscience.
on behalf of the GUE/NGL Group. - (CS) Mr President, ladies and gentlemen, I am happy to see that the issue of developments in Russia has found its way into the debates in plenary.
There is no doubt that good mutual relations with the Russian Federation are a precondition for a strong European Union in the future. I very much regret that the elections in Russia did not take place without any interference from the authorities. On the other hand what we are lacking, like so many times before, is a simple demonstration of basic respect, on our part, for the work that has been carried out and for the culture of the nation and the country we are discussing today.
Without a shadow of a doubt Russia is still a long way from reaching the level of social justice and quality of life that we would like to see all over the world. It has difficulty coping with its demographic crisis. On the other hand, for the first time in Russian history the highest country's representative is leaving the Kremlin voluntarily and his successor has been chosen by the people. There is no doubt that political technologies, tools and management methods, including voting procedures, have been tuned to perfection in Russia. These technologies, however, have been imported from the West.
I want to ask those who today cry over the plight of democracy in Russia whether they are also upset about the European Parliament's somewhat cowardly refusal to ask how Mr Solana handles international law?
on behalf of the IND/DEM Group. - (PL) Mr President, the subject of today's debate is the infringement of human rights in Russia with regard to people protesting against the lack of democracy, especially during the recent presidential election. Not only was force used against demonstrators, as well as arrests, but the Organisation for Security and Cooperation in Europe had to call off its observation mission because of the excessive restrictions imposed by the Russian Government. The Russian authorities exerted pressure on opposition groups, tolerated electoral fraud and subjugated the media. Non-governmental organisations were prevented from acting and restrictions were placed on the organisation of meetings.
We obviously cannot accept the lack of respect for human rights and democracy, the lack of free speech, the discrimination against national minorities and the restrictions on independent organisations. We must however bear in mind that Russia does not have democratic traditions. The short period of democratisation that begin in 1864 ended in 1917 with the establishment of Soviet Russia, a typical totalitarian state, led first by Lenin and Stalin and then by their disciples, that was the very negation of democracy.
The situation in Russia should serve as a warning to other empires and totalitarian states that are afraid of the democratic process even when the opposition is a minority and threatens only to reveal the truth, which they want to conceal at all costs.
(NL) Just two points. I have no problem at all in supporting this resolution. But of course we all know that Russia is too important a supplier of energy and so the European heads of state and government will put this piece of paper quietly to one side.
We know from experience that once economic interests are at stake, whether in China, Russia or Saudi Arabia, the passion for human rights of all these authors of fundamental rights charters must yield to Realpolitik. So let us be under no illusions.
Secondly, ladies and gentlemen, replace 'Russia' in this resolution with 'Belgium' and the text remains every bit as relevant. Because it is not so long ago that in Belgium too, police were incited to beat up peaceful demonstrators on orders from the mayor of Brussels. In Belgium too, the opposition is to a large extent denied access to the media. In Belgium too, politically appointed judges banned an opposition party at the request of the government, at the request too of the party of which the Commissioner, here with us today, is a member. And the judges in question were promoted as a result. Let's see Europe clean up its own act first and deal with these sham democrats.
Mr President, Russia is a great country, a global player, a member of the UN Security Council and a strategic partner of the European Union.
Firstly, I would like to appeal for a serious, calm and objective debate in the European Parliament on the plight of Russian democracy and on human rights in that country.
The reality is that Russia made it difficult for international actors to monitor the last parliamentary election. The European Court of Human Rights has ruled against Russia in 15 cases related to Chechnya to date. Torture and illegal detention by government forces under the leadership of the Chechen President Ramzan Kadyrov remain widespread and systematic. In the period leading up to the elections the Russian authorities tightened their grip on freedom of assembly and used excessive force to break up peaceful demonstrations. The Russian laws relating to non-governmental organisations are particularly restrictive.
It is not possible to hold a proper debate on all these issues this afternoon. Once again, I would like to appeal for a serious plenary debate on the plight of democracy and human rights in Russia.
(PL) Mr President, as it turns out, the democratic changes in Russia are not being accompanied by an improvement in fundamental civil rights, especially the rights of the opposition. People in Russia have learned to think proudly but live in miserable servitude. The authorities will not pay too much attention to us, whatever we say, but the Russian people should be made aware of Europe's position. This is perhaps a long and slow process of contributing to the gradual realisation that, in Russia too, things can be different, more normal, and people happier, since the country has that potential. We must support that consciousness-raising process.
(SK) I agree with the previous speakers that good neighbourly relations between the European Union and Russia are crucial for the stability, safety and prosperity of Europe as a whole.
On the one hand, the European Union must endeavour to step up cooperation with Russia, notably on political, security, economic and, above all, energy issues. On the other hand, we must not remain silent about the breaches of democracy and political freedom in Russia. We have to express our dissatisfaction in cases where we are given advanced notice of a breach of democracy, as happened in the case of disqualification of presidential candidate Mr Mikhail Kasyanov.
I trust that the newly elected Russian President, Dmitry Medvedev, will respect the rule of law and democracy and create the conditions for an early start to the negotiations on the new Partnership and Cooperation Agreement between the European Union and Russia.
(PL) Mr President, I would like to add one more thing to the list of abuses in this election, which made it not really an election at all since there was nobody to choose between. I refer to the fact that a number of candidates could not afford to enter the lists because of financial difficulties affecting their parties.
Why financial difficulties? Because, in the preceding election to the Duma, political broadcasts made under an entitlement to free air time have to be paid for if the party fails to cross a certain poll threshold. As a result, some parties are in debt and cannot afford any political activity. Worse still, they risk being declared illegal on the grounds of bankruptcy. This bizarre situation must also be borne in mind.
Member of the Commission. - (FR) Mr President, I should like to begin with a brief personal comment. I heard the contribution from Mr Dillen, representing a Belgian party of the far right, who indulged in a quite disgraceful comparison between circumstances in Belgium and those in Russia. Obviously I am bound to refute his assertions. I recognise in them the familiar methods to which his party habitually resorts and which merely amount to a form of insult. Let me state very clearly that such methods reflect no credit on those who employ them.
Mr President, ladies and gentlemen, the Commission is closely following developments in the wake of the demonstrations in Moscow and St Petersburg on 3 March: we are doing so not only via our delegation in Moscow but also through direct contacts with Member States. In addition, we liaise regularly with Russian and international NGOs working in the field of human rights. The Commission shares your concern about the apparent deterioration of the human rights situation in Russia and the incidence of reported human rights violations, particularly with regard to freedom of assembly and freedom of expression. We were extremely disappointed when the OSCE's Office for Democratic Institutions and Human Rights was forced to conclude that it was not feasible to send an election observation mission. In its bilateral contacts with Russia, including at the highest level, the European Union regularly underscores the importance of respecting human rights.
In a month's time, we shall have one of our two annual consultations with Russia on the subject of human rights. These consultations give us an opportunity to explore general trends in human rights in greater depth and to hear the Russian point of view on individual cases. In the forthcoming consultation we will convey our concerns, particularly about the rights to freedom of expression and freedom of assembly, the problems posed by the rise of racism and xenophobia, and cooperation with Russia in international organisations such as the OSCE and the Council of Europe. The consultations also enable us to raise the cases of individuals. Before and after this consultation, we will meet a group representing Russian and international NGOs which work for human rights. Such meetings put the European Union in touch with the concerns of human rights activists and enable us to exchange views directly.
Looking somewhat further ahead, we should soon be in a position to embark on negotiations on a new agreement between the European Union and the Russian Federation. It will be a comprehensive agreement, embracing the growing number of policy areas in which we cooperate. As the European Union statement following the Russian presidential election pointed out, we have a common interest in furthering our ties and we hope that our partnership will be consolidated and developed constructively under the presidency of Dmitri Medvedev. We will take care, when negotiating the new agreement, to ensure that it reflects the values to which both sides have committed themselves: a thriving civil society and independent media are the natural and necessary allies of growth and stability in Russia. We have learned this from our own experience in the European Union and it is a message that we shall doggedly continue - as neighbours and partners - to convey to our Russian friends both on a day-to-day basis and in discussions about the shape of our future relations. I know already that the European Parliament will lend us its unstinting support in these efforts.
The debate is closed.
The vote will take place at the end of the debate.
Written statements (Rule 142)
in writing. - (PL) Mr President, I am always amazed at people who make high demands on American democracy but often have very low expectations of Russia. That is humiliating for Russia and the Russians. From the great and powerful one should expect more, not less. Those who condemn the methods applied in Guantanamo and the fight against terrorism, who look for the footprints of the CIA and CIA conspiracies in Europe, ought perhaps to scrutinise Russia more thoroughly. But such people, and the politicians who share their philosophy, do not want to hear about human and civil rights in Russia. On the contrary, they find all sorts of reasons and excuses for not discussing the problems of Russian democracy.
We cannot be content with Russia's imagined achievements, such as the fact that President Putin did not breach the Russian constitution and left office of his own accord. That is no achievement, it is a minimum rule of conduct. I am reminded of a joke about Stalin's benevolence. A child comes out of Stalin's office, bleeding but smiling. 'What are you smiling about?' someone asks. 'I'm smiling because Stalin was so good to me.' 'What do you mean, good?' the questioner replies. 'He beat you didn't he?' 'Yes,' says the child, 'but he could have killed me.'
in writing. - (ET) Mr President, I would just like to say that I do not, unfortunately, support my Group's position of abstaining in the vote on the resolution on Russia.
We will indeed need a resolution when the President-elect, Mr Medvedev, is in office; it remains to be seen what his first steps will be and the role that Vladimir Putin will give himself under the new President.
I am also of the view that given the present situation, in which democratically-minded candidates were not allowed to participate in the elections or express their views on the situation in the street with people after the elections, it is important to express my own view. Otherwise, we will end up in the same situation as the Council of Europe, which has further postponed its own report on Russia until a more appropriate moment.
Although I shall be voting, and will be doing so in favour of the resolution, the text is not perhaps exactly as I would like it to be. I believe that as a democratic institution it is our duty to take a principled and courageous stand in expressing our opinions on an important issue such as this concerning free elections.